992 A.2d 858 (2010)
TRUSERV CORPORATION, Successor by Merger to Servistar Coast to Coast Corporation, f/k/a Servistar Corporation, Petitioner
v.
MORGAN'S TOOL & SUPPLY CO., INC., John L. Morgan, and Gail N. Morgan, Respondents.
No. 486 WAL 2009
Supreme Court of Pennsylvania.
April 14, 2010.

ORDER
PER CURIAM.
AND NOW, this 14th day of April, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, reworded for clarity, is:
Whether a trial court has discretion to refuse to award contractual interest based on the dilatory conduct of the victorious party.